                                         Case 4:18-cv-07553-PJH Document 262 Filed 02/24/21 Page 1 of 3




                                  1

                                  2                                  UNITED STATES DISTRICT COURT

                                  3                              NORTHERN DISTRICT OF CALIFORNIA

                                  4

                                  5      HERMAN OVERPECK, et al.,
                                                                                       Case No. 18-cv-7553-PJH
                                  6                    Plaintiffs,

                                  7             v.                                     ORDER RE SCHEDULING AND
                                                                                       MOTION FOR LEAVE TO FILE
                                  8      FEDEX CORPORATION, et al.,                    MOTION FOR RECONSIDERATION
                                  9                    Defendants.

                                  10

                                  11

                                  12          In the above-captioned case, defendants FedEx Corp. and FedEx Ground
Northern District of California
 United States District Court




                                  13   (collectively, “FedEx”) have filed an administrative motion for amendment of class

                                  14   certification briefing schedule. Dkt. 255. FedEx seeks an order vacating the current

                                  15   class certification briefing schedule and setting a further case management conference in

                                  16   approximately 60 days. In the alternative, FedEx seeks to continue all class certification-

                                  17   related deadlines by approximately six weeks.

                                  18          FedEx argues that its requested relief would best serve the interests of justice.

                                  19   However, FedEx’s arguments are not persuasive in showing that the court should hear

                                  20   FedEx’s dispositive motions rather than proceeding with the current schedule on

                                  21   plaintiffs’ class certification motion. Accordingly, FedEx’s administrative motion for

                                  22   amendment of class certification briefing schedule is DENIED.

                                  23          FedEx has also filed a motion for leave to file a motion for reconsideration of the

                                  24   court’s February 5, 2021 order granting Bondz’s motion to dismiss for misjoinder. See

                                  25   Dkt. 254-4, 256. FedEx’s motion is based on Civil Local Rule 7-9(b)(2) and (b)(3).

                                  26          Regarding the portion of FedEx’s motion brought under Civil Local Rule 7-9(b)(3),

                                  27   FedEx simply repeats arguments made in its opposition to Bondz’s motion. See Dkt.

                                  28   254-4 at 17-18. Civil Local Rule 7-9(c) contains an express “prohibition against repetition
                                          Case 4:18-cv-07553-PJH Document 262 Filed 02/24/21 Page 2 of 3




                                  1    of argument,” and states that “no motion for leave to file a motion for reconsideration may

                                  2    repeat any oral or written argument made by the applying party in support of or in

                                  3    opposition to the interlocutory order which the party now seeks to have reconsidered.”

                                  4    Accordingly, FedEx’s motion for leave to file a motion for reconsideration is DENIED to

                                  5    the extent it is based on Civil Local Rule 7-9(b)(3).

                                  6           The remainder of FedEx’s motion seeks reconsideration under Civil Local Rule

                                  7    7-9(b)(2) based on the “emergence of new material facts.” Specifically, FedEx points to

                                  8    the deposition of the chief executive officer of Bondz and other testimony from

                                  9    independent service providers (“ISPs”). See Dkt. 254-4 at 7.

                                  10          As a whole, the testimony cited by FedEx does not appear to be “material” to the

                                  11   court’s joinder analysis. For instance, FedEx argues that one category of the “new

                                  12   material facts” emerging from the Bondz’s CEO’s testimony is that “Bondz and related
Northern District of California
 United States District Court




                                  13   companies are sophisticated business entities.” Dkt. 254-4 at 13. These facts are not

                                  14   material to the court’s analysis of Bondz’s misjoinder motion.

                                  15          However, to allow all parties to be heard, the court will allow plaintiffs and any

                                  16   ISPs remaining in the case to file a response to FedEx’s motion for leave to file a motion

                                  17   for reconsideration under Civil Local Rule 7-9(b)(2). Plaintiffs and the ISPs may file a

                                  18   response to FedEx’s motion for leave to file a motion for reconsideration by Wednesday,

                                  19   March 3, 2021. The responses may not exceed ten (10) pages. No further briefs may

                                  20   be filed.

                                  21          FedEx has also filed a motion to seal portions of its motion for leave to file a

                                  22   motion for reconsideration. Dkt. 254. FedEx seeks to seal portions of its motion that cite

                                  23   the Bondz CEO’s deposition testimony, which has been designated confidential under the

                                  24   protective order in this case.

                                  25          Plaintiffs have also filed a motion to seal, regarding its opposition to FedEx’s

                                  26   administrative motion for amendment of class certification briefing schedule. Dkt. 260.

                                  27   Like FedEx, plaintiffs also seek to seal portions of its brief that cite the Bondz CEO’s

                                  28   deposition testimony, designated confidential.
                                                                                     2
                                          Case 4:18-cv-07553-PJH Document 262 Filed 02/24/21 Page 3 of 3




                                  1           However, neither FedEx nor plaintiffs have complied within this court’s local rule

                                  2    regarding sealing. As an initial matter, L.R. 79-5(d)(1)(D) requires the submitting party to

                                  3    file an unredacted version of the document sought to be filed under seal, and to “indicate,

                                  4    by highlighting or other clear method, the portions of the document that have been

                                  5    omitted from the redacted version.” Neither FedEx nor plaintiffs have complied with this

                                  6    section of the rule. Accordingly, they are directed to re-file unredacted versions of their

                                  7    briefs, with such indications of the portions to be sealed, no later than Friday, February

                                  8    26, 2021.

                                  9           FedEx and plaintiffs also appear not to have complied with Civil Local Rule

                                  10   79-5(e). Under that rule, when a party is “seeking to file under seal a document

                                  11   designated as confidential by . . . a non-party pursuant to a protective order,” the

                                  12   submitting party must serve a sealing declaration “on the designating party on the same
Northern District of California
 United States District Court




                                  13   day it is filed and proof of such service must also be filed.”

                                  14          The purpose of L.R. 79-5(e) is to give proper notice to non-parties, so that they

                                  15   may comply with L.R. 79-5(e)(1), which requires the designating party to file a

                                  16   declaration, within four days of the sealing motion, establishing that the designated

                                  17   material is sealable. Bondz did not file a declaration in response to FedEx’s motion to

                                  18   seal, but because FedEx did not file a proof of service re: Bondz, the court cannot

                                  19   determine whether Bondz has had sufficient notice of FedEx’s sealing motion. Similarly,

                                  20   when plaintiffs filed their motion to seal portions of its opposition brief, it did not file a

                                  21   proof of service re: Bondz. Accordingly, FedEx and plaintiffs are directed to serve Bondz

                                  22   with copies of their sealing declarations and to file proofs of service with the court, no

                                  23   later than Friday, February 26, 2021.

                                  24          IT IS SO ORDERED.

                                  25   Dated: February 24, 2021

                                  26                                                       /s/ Phyllis J. Hamilton
                                                                                       PHYLLIS J. HAMILTON
                                  27                                                   United States District Judge
                                  28
                                                                                        3
